Case 5:19-cv-00607-EEF-MLH Document 47-1 Filed 02/05/20 Page 1 of 4 PageID #: 590



                                           UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF LOUISIANA
                                               SHREVEPORT DIVISION

  LIDA GREEN                          )           CIVIL ACTION NO.: 19-CV-00607
                                      )
               Plaintiff              )           JUDGE ELIZABETH E. FOOTE
  vs.                                 )
                                      )           MAG. JUDGE MARK L. HORNSBY
  PATRICIA WHITE, ET AL.              )
                                      )
               Defendants             )
  ______________________________________________________________________________

                    MEMORANDUM IN SUPPORT OF MOTION TO QUASH SUBPOENAS

                     Defendants PATRICIA WHITE, ABEL MOSLEY, AND THE CHARLEY & ETHER MOSLEY

  CORPORATION (hereinafter collectively “Defendants”), have moved this Court for an order

  quashing subpoenas commanding that Defendants and others appear for depositions in New

  Orleans on February 11, 2020. They now offer the following in support of that Motion.


                                                    FACTUAL BACKGROUND

                     This suit is principally about the management or alleged mismanagement of two

  closely- held, family entities. Plaintiffs suit, however, raises claims relating to an eviction, alleged

  unfair trade practices, and other various, supposed evils. In response to the initial petition, rather

  than moving for dismissal, Defendants attempted to address plaintiff’s concerns. Defendants

  have produced in excess of 600 pages of documents and answered multiple rounds of

  interrogatories and requests for admissions in attempt to satisfy plaintiff. This only resulted in

  amended pleadings. Defendants responded by filing a motion to dismiss on November 20, 2019.

                     Defendants originally agreed to have both the defendants’ and the plaintiff’s

  depositions in Shreveport commencing the morning of January 14 th. These depositions were

  190145.memorandum in support of motion to quash                                                 Page 1 of 4
Case 5:19-cv-00607-EEF-MLH Document 47-1 Filed 02/05/20 Page 2 of 4 PageID #: 591



  rescheduled at defense counsel’s request when January 13th took on some local significance (and

  to permit the parties additional time to work through some outstanding discovery issues). The

  rescheduled depositions were recently canceled due to issues with Abel Mosely’s health. In a

  barrage of 5 emails beginning at 5:20 AM, Plaintiff’s counsel now insists that the defendants

  breached an agreement and the depositions must therefore be scheduled in New Orleans with

  Defendants “bear[ing] the risk” that the plaintiff’s counsel’s wife goes into labor early.

                     Defendants have filed a motion to stay discovery (Doc 42). The Court has

  scheduled a status conference for February 13. The depositions have been noticed for February

  11 and subpoenas have issued commanding defendants’ (and others’) presence in New Orleans.

  Accordingly, Defendants seek to quash the notices and subpoenas.


                                              II.   LAW and ARGUMENT

                     “Trial courts possess broad discretion to supervise discovery.” Landry v. Air Line

  Pilots Ass'n Int'l AFL-CIO, 901 F.2d 404, 436 n.114 (5th Cir. 1990)). The requested relief is well

  within the Court’s power under the applicable rules.

                     Fed. R. Civ. P. 45 requires that party issuing the subpoena “must take reasonable

  steps to avoid imposing undue burden or expense on a person subject to the subpoena.” “On

  timely motion, [a] court ... must quash or modify a subpoena” if it “subjects [the subpoenaed]

  person to undue burden.” Rule 45(d)(3)(A)(iii)-(iv).

                     Additionally, a subpoena issued for discovery purposes is also subject to the

  discovery limitations of Fed. R. Civ. P. 26(b). See, Jones v. Steel Fabricators of Monroe LLC, 2015

  WL 5676838, *3 (W.D. La. 2015), report and recommendation adopted, 2015 WL 6023143 (W.D.




  190145.memorandum in support of motion to quash                                              Page 2 of 4
Case 5:19-cv-00607-EEF-MLH Document 47-1 Filed 02/05/20 Page 3 of 4 PageID #: 592



  La. 2015). Rule 26(b)(1) allows discovery regarding any nonprivileged matter that is relevant to

  any party’s claim or defense and proportional to the needs of the case.

                     Rule 26(b)(1) lists the following factors to consider when assessing whether the

  discovery sought is proportional to the needs of the case: (1) the importance of the issues at

  stake in the action, (2) the amount in controversy, (3) the parties' relative access to relevant

  information, (4) the parties' resources, (5) the importance of the discovery in resolving the issues,

  and (6) whether the burden or expense of the proposed discovery outweighs the likely benefit.

  Rule 26(b)(2)(C) requires the court to limit discovery if (1) it is unreasonably cumulative or

  duplicative, or can be obtained from some other source that is more convenient, less

  burdensome, or less expensive; (2) the party seeking discovery has had ample opportunity to

  obtain the information by discovery in the action; or (3) the proposed discovery is outside the

  scope permitted by Rule 26(b)(1).

                     Given the small amounts at issue in this matter and the significant expense

  associated with the subject depositions (particularly in New Orleans), the discovery should be

  disallowed at this time. There is no compelling reason for discovery to continue during the

  pendency of the defendants’ motion to stay (or its motion to dismiss for that matter). One of the

  defendants is going through treatment for prostate cancer. Plaintiff’s counsel is expecting a baby

  and planning paternity leave. There are no urgent circumstances that require that the discovery

  be had at this moment. Additionally, plaintiff’s increasingly unreasonable demands mean that

  several issues will need to be resolved if discovery continues. Under these circumstances,

  quashing the noticed depositions and accompanying subpoenas is approriate.




  190145.memorandum in support of motion to quash                                              Page 3 of 4
Case 5:19-cv-00607-EEF-MLH Document 47-1 Filed 02/05/20 Page 4 of 4 PageID #: 593



                     Finally, Plaintiff has noticed the deposition of the non-party Lizzie and Charley

  Mosley, LLC. The entity is domiciled in and generally conducts its business in Shreveport. A

  deposition noticed in New Orleans is beyond the geographical limits specified in FRCP45(c). FRCP

  45(d)(3)(a)(ii) requires that such a subpoena be quashed. While it is likely that Patricia White

  would handle some of the testimony for the entity, it is certain that there would be others as well

  and it makes no sense to have multiple dates for this non-party’s deposition.

                     Accordingly, Defendants pray for an order that quashing the notices of deposition

  and the accompanying subpoenas purporting to command the presence of Patrica White, the

  Charley and Ether Mosley Corporation, and the Lizzie and Charley Mosley, LLC, in New Orleans,

  Louisiana on February 11, 2020.

                                                          Respectfully submitted,

                                                          KEVIN W. HAMMOND, APLC

                                                    By:   /s/ Kevin W. Hammond________
                                                          Kevin W. Hammond
                                                          Louisiana Bar Roll No. 25076
                                                          REGIONS BANK BUILDING
                                                          333 Texas Street, Suite 1401
                                                          Shreveport, Louisiana 71101
                                                          Telephone      (318) 213-8850
                                                          Facsimile      (318) 213-8860

                                                    --    Attorney for Patricia White, Abel Mosley, and the
                                                          Charley & Ether Mosley Corporation




  190145.memorandum in support of motion to quash                                                     Page 4 of 4
